Citation Nr: 1735264	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-14 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied entitlement to TDIU.  

In May 2017, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran filed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in September 2009, claiming that his service-connected posttraumatic stress disorder (PTSD) rendered him unable to secure or follow a substantially gainful occupation.  In this regard, he reported that he last worked full-time from 1977 to 1979 in a factory.  

Under the applicable criteria, TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

In this case, the Veteran meets the schedular threshold for the award of a TDIU since he filed the September 2009 claim.  In this regard, service connection is currently in effect for PTSD, evaluated as 70 percent; residual scarring from shrapnel wounds to the left knee, evaluation as 0 percent; machete wound to the left upper calf, evaluated as 0 percent disabling; and residual scarring from shrapnel wounds to the upper thigh, evaluated as 0 percent disabling.  The Veteran's combined disability rating is 70 percent as of August 9, 2007.  Therefore, since his September 2009 claim for TDIU, the Veteran has met the schedular threshold for such an evaluation.  See 38 C.F.R. § 4.16 (a) (2016).  Thus, the remaining question is whether the Veteran's service-connected disabilities render him unemployable.

The Veteran underwent a January 2011 VA examination to assess the severity of his service-connected PTSD.  At such time, the examiner determined that there was not total occupational impairment due to PTSD.  However, since such time, additional evidence reflecting an increase in the severity of the Veteran's PTSD has been received.  The Veteran underwent another VA PTSD examination in January 2016; however, the January 2016 Disability Benefits Questionnaire does not contain an opinion as to whether PTSD precludes employment.  Moreover, no examination has specifically addressed the combined effect the Veteran's service-connected disabilities have on his functionality.  Therefore, the Board finds that it necessary to remand the claim for a medical opinion. 

In light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent, outstanding VA treatment records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate provider.  The claims folder should be made available to and reviewed by the examiner in conjunction with this request. 

The examiner should be informed that the Veteran is service-connected for PTSD; residual scarring from shrapnel wounds to the left knee; machete wound to the left upper calf; and residual scarring from shrapnel wounds to the upper thigh.

The examiner is requested to provide an opinion as to the functional impairment caused by the Veteran's service-connected disabilities, alone or in combination, in light of his level of education, special training, and previous work experience, as reflected by the evidence of record.  The examiner must not consider his age or any impairment caused by nonservice-connected disabilities.

The examiner should provide a complete rationale for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


